Citation Nr: 0947150	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  02-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee 
disability, status post left knee replacement, from November 
1, 2006.


REPRESENTATION

Appellant represented by:	George R. Guinn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her son


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision in which the RO denied 
the Veteran's claim for a rating in excess of 10 percent for 
a left femoral condyle defect, but granted a separate, 10 
percent rating for left knee arthritis.  The Veteran filed a 
notice of disagreement (NOD) in January 2002, and the RO 
issued a statement of the case (SOC) in September 2002.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2002.

In January 2004, the RO continued the separate 10 percent 
ratings assigned (as reflected in a supplemental SOC (SSOC))

In April 2004, the Veteran, her spouse, and her son testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  

After  remand from the Board, the RO granted a 20 percent 
rating for left knee arthritis, effective January 31, 2005, 
and continued the 10 percent rating for left knee 
laxity/weakness (as reflected in the April 2005 SSOC).  After 
the Veteran underwent September 2005 left knee replacement 
surgery, in a November 2005 rating decision, the RO assigned 
a single, 30 percent rating for the Veteran's left knee 
disability, status post knee replacement surgery, effective 
November 1, 2006 (after the cessation of period during which 
a  temporary total rating had been granted). As reflected in 
n March, August, and December 2006 SSOCs, the RO subsequently 
continued the 30 percent rating assigned.

The Board also notes that during the pendency of this appeal, 
the RO granted two temporary total ratings.  In April 2005, 
the RO granted a temporary total rating for the period from 
May 9, 2002 to August 31, 2002, based on the Veteran's May 9, 
2002 left knee medial unicondylar hemiarthroplasty.  In 
November 2005, the RO granted a temporary total rating from 
September 20, 2005 to October 31, 2006, based on the 
Veteran's September 20, 2005 left knee replacement surgery.  

In June 2007, the Board denied a rating in excess of 10 
percent for left knee arthritis prior to May 9, 2002 and for 
the period from September 1, 2002 to January 30, 2005; 
granted a 30 percent rating, but no higher, for left knee 
arthritis from January 31, 2004 to September 19, 2005; denied 
a rating in excess of 10 percent for left knee laxity/ 
weakness prior to November 1, 2005; and denied a rating in 
excess of 30 percent for left knee disability, status post 
left knee replacement surgery, from November 1, 2006.  

The Veteran appealed that portion of the June 2007decision in 
which the Board  denied her claim for a disability rating in 
excess of 30 percent for left knee disability, status post 
left knee replacement, from  November 1, 2006, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued a memorandum decision 
vacating and remanding the matter appealed to the Board for 
further proceedings part of the June 2007 Board decision that 
dealt with that issue.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO for further action.  VA will 
notify the Veteran when further action, on her part, is 
required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

Since the last adjudication of this matter by the RO, the 
Veteran has submitted additional evidence that is pertinent 
to the claim.  Pertinent evidence received after the last 
adjudication of a claim must be referred to the agency of 
original jurisdiction (AOJ) for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such a waiver.  See 38 C.F.R. 
§ 20.1304(c) (2009).  In October 2009, the Board sent letters 
to the Veteran and her representative inquiring about a 
waiver of initial RO consideration of the newly submitted 
evidence.  On a November 2009 response form, the Veteran 
checked a box indicating that VA should remand her case to 
the AOJ for review of the additional evidence that was 
submitted.  

As no waiver of initial RO consideration of the evidence has 
been received, the Board has no alternative but to remand the 
claim on appeal to the RO for consideration of the 
additionally received evidence, in the first instance. Of 
course, this action should be undertaken after accomplishing 
any additional action deemed warranted (to include arranging 
for the Veteran to undergo further examination, if 
appropriate). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  After undertaking any additional 
action deemed warranted (to include 
arranging for the Veteran to undergo 
further examination, if appropriate), the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all evidence added to 
the record since the RO's last 
adjudication of the claim) and legal 
authority. 

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


